Mr. Justice Denison
delivered the opinion of the court.
The plaintiff in error brought suit against defendant in error for damages for deceit, and garnished a bank by attachment. On joint motion of the defendant and the garnishee the court discharged the garnishee. The plaintiff brings error and moves for supersedeas.
The discharge of the garnishee was right because the action was in tort and the statute permits attachment only in aid of actions upon contract. Code 1921, § 97.
Supersedeas denied and judgment affirmed.
Mr.'Chief Justice Teller and Mr. Justice Sheafor concur.